LABORDE, Judge.
For the reasons this day assigned in the consolidated case of Stark v. Town of Merryville, et al, 396 So.2d 569 (La.App. 3rd Cir. 1981) (# 8037), the judgment of the district court in favor of defendants, Town of Merryville Police Department, Jack Melton Hennigan, Western World Insurance Company and Town of Merryville, and against plaintiff, Joe Edward Stark, Sr., rejecting all of plaintiff’s demands is affirmed. Costs of this appeal are assessed to appellant, Joe Edward Stark, Sr.
AFFIRMED.